DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 8/21/2019.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/2/2020 and 1/9/2020 have been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (USPAN 2018/0268292) in view of Sheller (USPAN 2019/0042878).
Consider claims 1, 8, and 15, Choi discloses a method for training parameters of a student model (see figure 1 (reproduced below for convenience) and paragraph 18, wherein disclosed is said method), a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which are executed by one or more processors (see figure 5, wherein disclosed is a CPU 504, ROM 508, and RAM 510), and a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory (see figure 5, wherein disclosed is said system comprising a CPU 504, ROM 508, and RAM 510) to cause the system to perform a method comprising: 
receiving one or more teacher models (see Teacher Model in figure 1 and paragraph 18: teacher model is employed), 
wherein each teacher model includes one or more intermediate layers and a prediction layer coupled to the one or more intermediate layers (see figure 1 and paragraph 28: the teacher model 110 may include a larger number of hidden layers and it may be a neural network); 
receiving, from the one or more teacher models, one or more intermediate layer outputs and one or more prediction layer outputs respectively (see figure 1 and paragraph 18: a prediction vector of a bounding box regression of a teacher model is employed as a target for a student model through an L2 boundary loss. Further, under-fitting is addressed by employing a binary activation loss layer for intermediate layers that allows gradients that account for the relative confidence of teacher and student models); and 
performing student model training to train parameters of the student model based on the intermediate layer outputs and prediction layer outputs of the one or more teacher models (see figure 1 and paragraph 18: a prediction vector of a bounding box of a teacher model is employed as a target for a student model, and adaptation layers can be employed for domain-specific fitting that allows student models to learn from distribution of neurons in the teacher model).

    PNG
    media_image1.png
    643
    618
    media_image1.png
    Greyscale

Choi does not specifically disclose training using sensitive data and based on public data.
Sheller teaches training using sensitive data and based on public data (see paragraph 82: machine learning using private layers (i.e. sensitive data) and public layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and combine it with the noted teachings of Sheller. The motivation to combine these references is to provide a method for distributed use of a machine learning model (see paragraph 1 of Sheller).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412